Name: Twelfth Commission Directive 75/696/EEC of 24 October 1975 amending the annex to the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1975-11-19

 Avis juridique important|31975L0696Twelfth Commission Directive 75/696/EEC of 24 October 1975 amending the annex to the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 299 , 19/11/1975 P. 0019 - 0021 Greek special edition: Chapter 03 Volume 14 P. 0104 ++++( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 124 , 15 . 5 . 1975 , P . 29 . TWELFTH COMMISSION DIRECTIVE OF 24 OCTOBER 1975 AMENDING THE ANNEX TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 75/696/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL DIRECTIVE NO 70/524/EEC ( 1 ) OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE SECOND COUNCIL DIRECTIVE NO 75/296/EEC ( 2 ) OF 28 APRIL 1975 , AND IN PARTICULAR ARTICLE 6 ( 1 ) THEREOF ; WHEREAS THE ABOVEMENTIONED DIRECTIVE PROVIDES FOR THE ANNEXES TO BE CONSTANTLY AMENDED IN THE LIGHT OF DEVELOPMENTS IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE NEW PROVISIONS OF ARTICLE 10 ( 1 ) ( G ) PROVIDE THAT THE USE OF NON-PROTEIN NITROGEN COMPOUNDS IS HENCEFORTH PERMITTED THROUGHOUT THE COMMUNITY SUBJECT TO CERTAIN CONDITIONS TO BE LAID DOWN IN THE ANNEXES TO THE ABOVEMENTIONED DIRECTIVE ; WHEREAS CERTAIN OF THESE COMPOUNDS HAVE BEEN TESTED WITH SUCCESS IN ALL THE MEMBER STATES AND CAN CONSEQUENTLY BE AUTHORIZED THROUGHOUT THE COMMUNITY ; WHEREAS HOWEVER THE USE OF OTHER COMPOUNDS OF THE SAME GROUP IS NOT YET WIDESPREAD IN ALL MEMBER STATES AND IT THEREFORE SEEMS DESIRABLE ONLY TO AUTHORIZE THEM AT NATIONAL LEVEL ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ARE AMENDED AS PROVIDED IN THE FOLLOWING ARTICLES . ARTICLE 2 ANNEX I IS AMENDED AS FOLLOWS : 1 . A PART K , ENTITLED " NON-PROTEIN NITROGENOUS COMPOUNDS " , IS ADDED TO THE EXISTING TABLE . 2 . THE SAID PART K , ENTITLED " NON-PROTEIN NITROGENOUS COMPOUNDS , " CONTAINS THE FOLLOWING ENTRIES : ( SEE O.J . NO L 299 OF 19 . 11 . 75 ) ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 JULY 1976 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 OCTOBER 1975 . FOR THE COMMISSION P.J . LARDINOIS MEMBER OF THE COMMISSION